DAUKSCH, Judge.
This is an appeal from an order of garnishment against appellant requiring it to deduct from its pension payments to Gideon Albritton an amount every month for alimony and pay it to Genevieve Albritton, Gideon’s ex-wife. We reverse.
This case is similar to Buzzard v. Buzzard, 412 So.2d 388 (Fla. 2d DCA 1982), rev. den. 419 So.2d 1195 (Fla.1982) where the court held a state pensioner’s retirement benefits are exempt from legal process under section 121.131, Florida Statutes (1983). We agree with the reasoning and holding of that case and determine we must reverse the order of garnishment.
REVERSED.
UPCHURCH, J., concurs.
SHARP, J., dissents with opinion.